Thaxter, J.
This case is a suit to collect the tax amounting to $6,993.48 due the State of Maine for potatoes sold or shipped by the defendant for the period beginning July 1, 1950 and ending January 1, 1953 from Limestone and Easton in the County of Aroostook. It was brought in the Superior Court for the County of Aroostook. A plea of the ■general issue was filed together with a brief statement to the following effect:
“And for Brief Statement the Defendant further says that Sections 206 to 217 inclusive of Chapter 14 of the Revised Statutes 1944 as amended of the State of Maine (Potato Tax Law) are unconstitutional and in violation of the 5th and 14th amendments to the Constitution of the United States and particularly so when construed in connection with P. L. 1945, Chapter 156, P. L. 1945, Chapter 153 as amended by P. L. 1947, Chapter 235, and P. L. 1949 Chapter 72; that the Potato Tax Law, so-called, is discriminatory, class legislation, a burden on interstate commerce and constitutes double taxation.”
It was submitted to the court on such pleadings and in addition on the following agreed statement of facts:
“The defendant corporation was on the first day of July, 1950, a grower and shipper of potatoes at Limestone and Easton in the County of Aroostook and so continues to be. The defendant corporation between July 1, 1950, and January 1, 1953, at said Limestone and Easton sold and shipped 699,348 barrels of potatoes. The destinations of said shipments, when consigned to carrier by the defendant *39corporation, were points outside the State of Maine: All said potatoes were raised in said County of Aroostook. If any tax is legally due thereon under and by virtue of the Potato Tax Law of the State of Maine it amounts to $6,993.48.”

Alexander A. LaFleur, Atty. General,


Boyd L. Bailey,

Miles P. Frye, Assts. Atty. Generals, for State.
Scott Brown, for defendant.
Sitting: Merrill, C. J., Thaxter, Fellows, Williamson, Tirrell, JJ., Murray, A. R. J., Nulty, J., did not sit.
The presiding justice ruled that the plaintiff was entitled to judgment in the sum of $6,993.48. To this ruling the defendant excepted and the case is before us on such exceptions.
Exactly the same question was presented to this court in the case of State v. Vahlsing, 147 Me. 417. We there held that our so called potato tax law, R. S., 1944, Chap. 14, Secs. 206-217, as amended, was a valid enactment under both the state and federal constitutions.
This is but a suit to collect additional installments of the same tax which was sustained in the previous case and the decision must be the same.

Exceptions overruled.